Him,, J., dissenting: I disagree with the majority herein in respect of its holding that notes given on account of salary constituted payment of the salary. In my opinion, such holding is contrary to, and nullifies, the provisions of section 24 (c) of the code. The effect of the majority holding is that a debt can be paid by a promise in writing to pay it. To my mind, such holding is repugnant to the inherent meaning of “paid.” To say that a debt can be paid by a promise to pay it carries its own refutation and is pure sophistry. No amount of sophistry even in the guise of reasoning can demonstrate a thing to be a fact which inherently is not a fact, either in the concept of the law or of common understanding. I deem it not only safe, but imperative, to credit Congress with meaning what the language of its enactments unequivocally and unambiguously provide. When it used the word “paid” in section 24 (c), it. meant just that and did not mean that the requiremént of payment is satisfied with a promise to pay. The identical question we have here was involved in the case of Anthony P. Miller, Inc., 7 T. C. 729. We held in that case contrary to the holding in the instant case. I adhere to and adopt the reasoning for oul- holding in that case in support of my dissenting views here. Murdock, ArNold, DisNey, and LeMire, JJ., agree with this dissent.